United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2266
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Lamar A. Francis

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Western District of Missouri - St. Joseph
                                  ____________

                            Submitted: January 14, 2013
                              Filed: February 8, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Lamar A. Francis pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and was sentenced to 72 months’
imprisonment. Francis challenges his sentence, arguing that the district court1
committed procedural error. We affirm.

       In late 2010, Francis lived with his girlfriend, Tara Bennett, in St. Joseph,
Missouri. Bennett owned a gun, which Francis had taken from her without her
permission. On December 8, 2010, Bennett attempted to reclaim the gun. A physical
altercation ensued, with Francis overcoming Bennett. According to Bennett, Francis
held the gun to her head and she felt threatened. Francis left that night and returned
the next night. He became angry with Bennett, and they argued. Bennett testified that
Francis said, “Do you think that I won’t shoot you? Do you think I won’t kill you?”
Bennett was able to send a text message to a friend, who called the police.

       Officer Rebecca Bradley and her partner responded to the call. With Bennett’s
permission, the officers entered the home and found Francis in the living room,
carrying a laundry basket of his belongings. Francis indicated that he had a gun in his
right front pocket. Bradley secured the handgun and took Francis into custody. In a
written statement, Francis claimed that he had found the gun when he was packing his
things on the evening of December 9, 2010.

      Francis entered into a plea agreement and pleaded guilty to being a felon in
possession of a firearm. The district court found that Francis’s total offense level was
15 and that his criminal history category was VI, resulting in a sentencing range of 41
to 51 months’ imprisonment under the United States Sentencing Guidelines
(Guidelines).

       In his sentencing memorandum, Francis argued that a sentence at the low end
of the advisory Guidelines range would be “sufficient, but not greater than necessary”


      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.

                                          -2-
to achieve the goals of sentencing. See 18 U.S.C. § 3553(a). Francis alleged that he
began carrying the firearm for protection, after he was shot in a drive-by shooting in
September 2010. He argued that his offense conduct was thus mitigated because he
had been coerced or under duress to possess a firearm. See Guidelines § 5K2.12
(Coercion and Duress).

        The district court found that the Guidelines did not adequately address Francis’s
criminal record, which included seventeen felonies and numerous misdemeanors, nor
did it adequately address the likelihood that Francis would commit other crimes. The
district court thus departed upwards. See Guidelines § 4A1.3 (Departures Based on
Inadequacy of Criminal History Category). Alternatively, the district court found that
a variance would be appropriate. As set forth above, the district court sentenced
Francis to 72 months’ imprisonment.

       In reviewing a defendant’s challenge to his sentence, we “must first ensure that
the district court committed no significant procedural error[.]” Gall v. United States,
552 U.S. 38, 51 (2007). Francis argues that the district court erred when it failed “to
acknowledge or address in any manner how it incorporated the parsimony principle
into the formulation of [his] sentence” and when it failed “to consider that Mr. Francis
was the victim of a drive-by shooting[.]”

      The district court thoroughly explained its reasons for imposing a 72-month
sentence, including its reasons for departing or varying from the Guidelines range.
Although it did not state that it was imposing “a sentence sufficient, but not greater
than necessary,” to comply with the sentencing goals of § 3553(a)(2), it was not
required to do so. See United States v. San-Miguel, 634 F.3d 471, 474-75 (8th Cir.
2011) (rejecting the defendant’s argument that the district court failed to explain
adequately the sentence it imposed because it “never referred to the parsimony
principle of section 3553”). The transcript makes clear that the parsimony principle
guided the district court in sentencing Francis and that, given the serious nature of the

                                          -3-
offense, Francis’s extensive criminal history, and his likelihood to commit crimes
upon his release, a lengthy sentence was warranted.

      Jail has not deterred your conduct. Incarceration has not modified your
      behavior . . . . So that’s why one of the factors is to protect the public.
      We realize that there are people who we will not be able to help in
      prison. It’s our goal to help people. But in your situation, at least we
      will protect the public from further crimes that you commit.

The district court went on to weigh the fact that Francis had cooperated with law
enforcement and accepted responsibility. Had Francis not done so, “the Court was
considering -- would be considering the maximum sentence under the statute.” With
respect to the contention that Francis carried the gun for protection after being shot,
we presume the district court considered and rejected this argument because Francis
raised it in his sentencing memorandum. See United States v. Timberlake, 679 F.3d
1008, 1012 (8th Cir. 2012) (presuming that the district court considered and rejected
certain mitigating factors raised in the defendant’s sentencing memorandum). We
note that the argument contradicts his statement that he found the gun while packing
his things on the night he was arrested. Moreover, Francis presented no evidence that
he was coerced or under duress to possess a firearm. We thus find no procedural error
in the district court’s imposition of sentence.

      The sentence is affirmed.
                      ______________________________




                                         -4-